Civilian pay; overtime pay; standby time. — Plaintiff, a civilian staff officer employed at Miraloma Air Station in California, sues to recover $32,000 either as overtime compensation for the time spent on telephone standby duty at his home, or as punitive damages for the alleged invasion of his privacy by the United State Government. Defendant has moved to dismiss the petition on the grounds that standby time such as involved herein, is not compensable overtime, and that plaintiff’s punitive damages claim sounds in tort and is therefore outside the jurisdiction of this court. Upon consideration of defendant’s motion, plaintiff’s opposition thereto, and without oral argument, and on the basis of the decision of the Supreme Court in Armour & Co. v. Wantock, *805323 U.S. 126 (1944) and the decision of the Court of Claims in Rapp v. United States, 167 Ct. Cl. 852, 340 F. 2d 635 (1964), the court concluded that plaintiff is not entitled to recover, and on June 7,1968, the petition was dismissed.